Citation Nr: 0503843	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for actinic keratosis of 
the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
September 1963 and from June 1984 to February 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for actinic 
keratosis.

In the December 2001 rating decision, the RO also denied 
service connection for sinusitis.  The veteran submitted a 
notice of disagreement as to that claim, and a statement of 
the case was issued.  In the veteran's substantive appeal, he 
limited his appeal to the issue of service connection for 
actinic keratosis.  Therefore, that is the only issue on 
appeal.


FINDING OF FACT

There is evidence in service that the veteran had actinic 
keratosis of the face; and there is competent medical 
evidence of current actinic keratosis of the face.  Current 
actinic keratosis is related to inservice actinic keratosis.


CONCLUSION OF LAW

Actinic keratosis of the face was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The veteran asserts that service connection is warranted for 
actinic keratosis, as he had it in service and has it now.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records contain evidence that the veteran was 
diagnosed with actinic keratosis in October 1993, December 
1998, and February 2000.  Each time, the skin disease was 
shown on the veteran's face.  Since service, the veteran has 
presented competent evidence that he has a diagnosis of 
actinic keratosis on his face.  Specifically a September 2002 
VA treatment record shows that the veteran was diagnosed with 
actinic keratosis on the cheek.  Therefore, the evidence 
establishes both the presence of inservice disease and 
current disability.

The remaining issue is whether the veteran has established a 
nexus between the current disability and the inservice 
disease.  The veteran was discharged from service in February 
2000.  The skin disease was diagnosed over a period of seven 
years while the veteran was in service.  This would establish 
a chronic skin disease in service.  The veteran was examined 
in August 2000, at which time, the skin disease was not 
present.  Regardless, the veteran has been diagnosed 
approximately two years following his discharge from service 
with the same exact skin disease he had in service.  While no 
examiner has attributed the post service diagnosis of actinic 
keratosis on the cheek to the in-service diagnoses of actinic 
keratosis, the Board finds that it cannot disassociate the 
diagnoses in service to the current diagnosis, which is in 
the same location as it was in service.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the evidence supports a grant of service connection for 
actinic keratosis of the face.


ORDER

Service connection for actinic keratosis of the face is 
granted.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


